American Airlines, Inc. 6-1162-CLO-1045Page 2 6-1162-CLO-1045 American Airlines, Inc. P.O. Box Dallas-Fort Worth Airport Texas 75261-9616 Subject:[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Reference: (a) Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company (Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923 aircraft (the Aircraft) (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (c) Letter Agreement No. 6-1162-TRW-0664 entitled Aircraft Purchase Rights and Substitution Rights This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement.All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. 1.[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2.Assignment. Notwithstanding any other provisions of the Purchase Agreement, the rights and obligations described in this Letter Agreement are provided to Customer in consideration of Customer becoming the operator of the Aircraft and cannot be assigned, in whole or in part, without the prior written consent of Boeing. P.A. No. Treatment of Aircraft Delivering Beyond the MFC Period BOEING PROPRIETARY American Airlines, Inc. 6-1162-CLO-1045Page 2 3Confidential Treatment. The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties.Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. Very truly yours, THE BOEING COMPANY By ItsAttorney-In-Fact ACCEPTED AND AGREED TO this Date: , AMERICAN AIRLINES, INC. By Its P.A. No. Treatment of Aircraft Delivering Beyond the MFC Period BOEING PROPRIETARY
